165 Ga. App. 4 (1983)
299 S.E.2d 112
IN THE INTEREST OF F. T. IN THE INTEREST OF L. T.
64614, 64615.
Court of Appeals of Georgia.
Decided January 4, 1983.
F. Scott Pendley, Larry K. Butler, for appellants.
L. Clayton Smith, for appellee.
SOGNIER, Judge.
L. T. was found guilty of rape and F. T. was found guilty of aggravated assault. Appellants were adjudicated delinquents by the Juvenile Court of Dougherty County. They contend on appeal that the trial court erred by denying their motion for a directed verdict of acquittal based upon consent of the victim.
The victim's testimony describing a forcible attack against her will was supported by testimony that after the incident she ran out of the house crying, and that she immediately told her sister she had been raped and to call the police. Although appellants testified that the victim consented to intercourse and that they used no force against her, the issue is one of the credibility of witnesses and falls within the province of the trier of fact. Melson v. State, 157 Ga. App. 268 (277 SE2d 284) (1981); Shirley v. State, 148 Ga. App. 96, 97 (1) (251 SE2d 57) (1978). "Where the testimony of the state and that of the defendant[s] are (sic) in conflict, the [fact finder] is the final arbiter [cits.], and ... the evidence must be construed so as to uphold the verdict even where there are discrepancies." Shirley, supra.
Judgment affirmed. Deen, P. J., and Pope, J., concur.